department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date dear uil this letter is in response to your inquiry dated date addressed to commissioner charles o rossotti the commissioner asked this office to respond to your inquiry you indicate that you were and you are concerned about the status of the confidentiality requirements of sec_6103 of the internal_revenue_code prohibits us from responding to your inquiry information concerning could involve return_information that we would be prohibited from disclosing or discussing return_information means a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies over assessments or tax_payments if you have further questions please call me or robyn l mathis id no at sincerely jerry e holmes tax exempt and government entities chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities
